Howell, J.
A motion is made to dismiss this appeal on the following grounds:
First — All parties interested in maintaining the judgment appealed from have not been legally cited; service on a curator ad hoe was unauthorized.
Tlie appeal is taken by W. S. Peterkin, a third person, from a judgment homologating the tutor’s account. One item of said account is for 11 expense of children seventeen years, at $50, $2550.” Nothing-shows to whom said expenses were paid, and a curator ad hoc was appointed to represent parties as unknown. Every one whose name *254appears in the account is cited, including the tutor and undertutor. The omission to name a creditor in the above item can not destroy the right to appeal; but the account and record justify the inference that the item is an allowance to the natural tutor, and the appointment of a curator ad hoc may be viewed as made in abundance of caution.
Second — There is no evidence in the record or before this court showing the interest of Peterkin to be over five hundred dollars, hence the court is without jurisdiction.
The judgment appealed from allows the minors over $11,000, with mortgage. Peterkin files with his petition for appeal, a judgment for over $6000, with mortgage, against the father, who is tutor, and alleges that he is aggrieved by the judgment in favor of the minors against the said tutor. There is certainly an appealable interest shown here sufficient to confer jurisdiction on this court.
Third — The parish judge was without authority to grant an appeal from a judgment of homologation, rendered by the clerk of the district court under the act of 1855.
Judgment of homologation was first rendered by the clerk of the district court, and after the record was transferred to the parish court, another judgment, upon the same demand by the same parties, was granted. It was thus made necessary by the appellees, doubtless, or a part of them, for the appellant to bring up both judgments, if there was a necessity for the two below, and we are at a loss to know by what judge or court the appeal could be granted,-if not by the court having jurisdiction of the cause and record.
The motion is therefore overruled.